Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-12 are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/24/2021 & 10/11/2022 have been considered.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 respectively of U.S. Patent No. 11,074,501
. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 

Present  Application
 U.S. Patent No. 11,074,501
As per Claim 1, A learning method of a neural network model for flame determination, the learning method comprising: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image; inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the fake image is generated according to a second neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.  



As per Claim 1, A learning method of a neural network model for flame determination, the learning method comprising: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image; inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.


As per claim 2, The learning method of claim 1, wherein the first neural network model includes a plurality of layers, and at least one layer of the layers has the number of channels of a single row or column.  
As per claim 2, The learning method of claim 1, wherein the first neural network model includes a plurality of layers, and at least one layer of the layers has the number of channels of a single row or column.


As per claim 3, The learning method of claim 2, wherein the first neural network model is constituted by a plurality of layers having the channels of the single row or column and the number of input or output channels of the first neural network model. 
As per claim 3, The learning method of claim 2, wherein the first neural network model is constituted by a plurality of layers having the channels of the single row or column and the number of input or output channels of the first neural network model.

As per claim 4, The learning method of claim 1, wherein the flame image is a flame image collected on a web.  
As per claim 4, The learning method of claim 1, wherein the flame image is a flame image collected on a web.
As per claim 5, The learning method of claim 1, wherein the flame image is a flame image generated by computer modeling.  

As per claim 5, The learning method of claim 1, wherein the flame image is a flame image generated by computer modeling.
As per claim 6,A flame detection method of a neural network model, the flame detection method comprising: inputting images to a first neural network model learned to determine whether a flame is present; and outputting, by the neural network model, whether the flame is present in one image of the plurality of images, wherein the neural network model is learned by repeatedly performing operations of: generating a learning image including a real fire image, and a fake image generated by combining a flame image with a background image; inputting the learning image to the first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the fake image is generated according to a second neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the flame image mapped to the same feature space of the real fire image and the real fire image.  


As per claim 6, A flame detection method of a neural network model, the flame detection method comprising: generating a plurality of images by sequentially reducing a source image according to a predetermined ratio or size; inputting the plurality of images to a neural network model learned to determine whether a flame is present; and outputting, by the neural network model, whether the flame is present in one image of the plurality of images, wherein the neural network model is learned by repeatedly performing operations of: generating a learning image including a real fire image, and a fake image generated by combining an arbitrary flame image with a background image; inputting the learning image to a first neural network model and outputting a determination result for whether a flame is present; and updating a weight in a layer extracting features of the learning image from the first neural network model using the determination result, wherein the arbitrary flame image is generated according to a second neural network model using a real flame discriminator, and wherein the fake image is generated according to a third neural network model learned to reduce a difference in a discrimination value that discriminates authenticity between the arbitrary flame image mapped to the same feature space of the real fire image and the real fire image.
As per claim 7,The flame detection method of claim 8, wherein the neural network model includes a plurality of layers, and at least one layer of the layers has the number of channels of a single row or column. 
As per claim 7, The flame detection method of claim 6, wherein the neural network model includes a plurality of layers, and at least one layer of the layers has the number of channels of a single row or column.
As per claim 8,The flame detection method of claim 9, wherein the neural network model is constituted by a plurality of layers having the channels of the single row or column and the number of input or output channels of the neural network model.  

As per claim 8, The flame detection method of claim 7, wherein the neural network model is constituted by a plurality of layers having the channels of the single row or column and the number of input or output channels of the neural network model.
As per claim 9, A system comprising one or more computers and one or more storage devices that store instructions that, when executed by the one or more computers, cause the one or more computers to perform the operations of a method of claim 1.  

As per claim 9, A system comprising one or more computers and one or more storage devices that store instructions that, when executed by the one or more computers, cause the one or more computers to perform the operations of each method of claim 1.
As per claim 10, A non-transitory computer readable medium storing instructions that, when executed by one or more computers, cause the one or more computers to perform the operations of a method of claim 1.
As per claim 10, One or more computer storage media storing instructions that, when executed by one or more computers, cause the one or more computers to perform the operations of each method of claim 1.
As per claim 11, A system comprising one or more computers and one or more storage devices that store instructions that, when executed by the one or more computers, cause the one or more computers to perform the operations of a method of claim 6.  

As per claim 11, One or more computer storage media storing instructions that, when executed by one or more computers, cause the one or more computers to implement the system of claim 9.


As per claim 12 , Claim 12 depends on rejected claim 6, therefore claim 12 is  considered rejected.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637